Order entered February 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00416-CR
                                     No. 05-12-00440-CR

                            JOE LOUIS RODRIGUEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-45793-X, F12-00150-X

                                           ORDER
       By order issued January 31, 2013, the Court filed appellant’s briefs in these appeals.

Therefore, appellant’s February 12, 2013 motions to extend the time for filing appellant’s briefs

are DENIED AS MOOT.

                                                     /s/   LANA MYERS
                                                           JUSTICE